— Judgment and order unanimously affirmed, without costs. Memorandum: These are appeals from orders and judgments reducing assessments on properties known as 507-17 S. Townsend Street and 600 Genesee Street, Syracuse, New York. The city contends (1) that the evidence does not support the land values found and (2) that there was no proper foundation for use of the State equalization rate to establish the ratio of assessed valuation to full value. Both parties object to the valuation of the improvements. In determining land value the court relied upon a 1970 sale, used by the appraisers of both parties, of nearly identical land located within 100 feet of the subjects and which was encumbered by the same extensive urban renewal restrictions. It rejected the comparables used by the city’s expert which were not subject to urban renewal restrictions and differed from the subject in various respects. Comparability is a question for the trier of fact (Sapia v State of New York, 33 AD2d 821). The use of a single comparable, while not desirable, is not fatal in this case in view of the sale’s date, close proximity and its similarity to the subject. The State equalization rate is a reliable measure of the assessment ratio (Guth Realty v Gingold, 34 NY2d 440). The record reveals that appellant admitted the accuracy of the rate before trial, testified to it without objection and his expert used it in determining the market value of the subject property. Under the circumstances, the objection that the rate was received by the court without a proper foundation is without merit. The valuation of the improvements was within the range of testimony and should not be disturbed (Matter of Huie [Fletcher — City of New York], 2 NY2d 168). (Appeals from judgment and orders of Onondaga Supreme Court in proceeding to review tax assessments.) Present — Moule, J. P., Simons, Mahoney, Goldman and Witmer, JJ.